DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         EDGAR J. WILSON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1910

                          [October 28, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit; Martin S. Fein, Judge; L.T. Case No.
05-15511CF10A.

  Edgar J. Wilson, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.